 WHITESELL CORP
. 355 NLRB No. 134 
635
Whitesell Corporation 
and
 Glass, Molders, Pottery, 
Plastics and Allied Workers International Un-
ion, Local 359.  
Cases 18ŒCAŒ18143, 18ŒCAŒ
18168, and 18ŒCAŒ18203 
August 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On August 29, 2008, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 352 NLRB 1196.
1  Thereafter, the 
General Counsel filed an app
lication for enforcement.  
On June 17, 2010, the United States Supreme Court is-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 

Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, the 
court of appeals issued an 
order denying enforcement.
2                                                  1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 The sole basis of the court™s d
ecision denying enforcement was that 
in New Process Steel, L.P. v. NLRB,
 130 S.Ct. 2635, the Supreme Court 
had determined that ﬁa two-member
 group may not exercise delegated 
authority when the total Board memb
ership falls below three because 
‚the delegation clause [in section 
3(b)] requires that a delegee group 
maintain a membership of
 three in order to exercise the delegated au-
thority of the Board.™ﬂ  
NLRB v. Whitesell Corp.
, 2010 WL 2542904 at 
*1 (quoting 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. at 2644, 2010 
WL 2400089 at *8).  The court neither 
discussed nor decided the merits 
of the two Board Members™ unfair labor practice findings, some of 
which the Company had not contested before the court. 
Although the Board sought clarification of the court™s order, the 
court denied that motion without e
xplanation.  Accordingly, we are 
required to construe the court™s decision and mandate in light of the 
principle that a ﬁmandate is ‚to be interpreted reasonably and not in a 

manner to do injustice.™ﬂ  
Bailey v. Henslee
, 309 F.2d 840, 844 (8th 
Cir. 1962) (quoting 
Wilkinson v. Massachusetts Bonding & Ins. Co.
, 16 
F.2d 66, 67 (5th Cir. 1926)).  Accord: 
NLRB v. Donnelly Garment Co
., 
330 U.S. 219, 225Œ228 (1947).  Because
 the Eighth Circuit predicated 
its denial of enforcement solely on 
New Process Steel™s
 determination 
that the two members lacked authority
 to issue an order, we have con-
cluded that the court™s decision and 
mandate are not a final resolution 
of the pending unfair la
bor practice issues litigated before the adminis-
trative law judge and are not reasonably interpreted as terminating 

further proceedings before the Boar
d.  Further, we do not find the 
Eighth Circuit™s denial of the Board™s motion for remand or clarifica-
tion to be a significant factor in construing the court™s decision and 

mandate. 
 As courts have explained, no 
inferential weight should be 
ascribed to summary denials of postjudgment motions for rehearing or 
clarification, given the myriad reasons
 that the denials could represent.  
See, e.g., 
Exxon Chemical Patents v. Lubrizol Corp
., 137 F.3d 1475, 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
3 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 352 
NLRB 1196, which is incorp
orated by reference. 
                                                                              1479Œ1480 (Fed. Cir. 1998) (motion for clarification); 
U.S. v. Cote
, 51 
F.3d 178, 181 (9th Cir. 1995) (petiti
on for rehearing or modification
); 
Luckey v. Miller
, 929 F.2d 618, 621Œ622 (11th 
Cir. 1991) (petition for 
rehearing en banc). 
Finally, the court™s jurisdiction under Sec. 10(e) and (f) of the Act 
extends to review only of a ﬁfinal orderﬂ of the Board.  See 
Augusta 
Bakery Corp. v. NLRB
, 846 F.2d 445 (7th Cir. 1988) (dismissing peti-
tion for review for want of jurisd
iction where Board had not issued a 
ﬁfinalﬂ order).  Absent such an order, there is nothing for a court to 
enforce or set aside.  See
 In re Labor Board
, 304 U.S. 486, 494 (1938) 
(in finding that the Third Circuit ex
ceeded its jurisdiction in attempting 
to halt further proceedings before 
the Board, the Supreme Court held 
that a court without statutory power 
to decide the controversy in the 
particular circumstances, ﬁlacks jurisdiction of the subject matter and 
must refrain from any adjudication of rights in connection therewithﬂ).  
The court here made no finding that the order issued by two Board 

members who lacked authority to is
sue that order constituted a ﬁfinal 
orderﬂ under the Act and, in light of 
New Process, there is a serious 
question whether the court had jurisdiction either to decide any dispute 

on the merits or to terminate furthe
r proceedings before the Board in 
this case. 3 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
